DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021 has been entered.

Response to Arguments
Applicant’s arguments see pages 12-14, filed August 11, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.


Allowable Subject Matter

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “determining, by the processing circuitry, second feature point information in a second video frame according to the tracked first feature point and a first image similarity between a part of a first search region in the second video frame and a first template region in the first video frame being greater than a first preset similarity threshold”  and “performing, by the processing circuitry, a first AR processing on the second video frame according to the homography matrix” as the references only teach application of augmented reality for image feature matching through tracking and comparing off features in multiple video frames through use of a homography matrix, however the references fail to disclose the specific process of analyzing template regions to determine search regions within video frames and using a similarity threshold of the different frame’s template and search regions to determine subsequent frame feature point information for the purpose of conducting AR processing according to a homography matrix on a second video frame in conjunction with the remaining features of claim 1.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 12 and 20, these claims recite limitations similar in scope to that of claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 2-11 and 13-19, these claims depend from allowed base claims 1 and 12, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2016/0342837 A1– Reference is of particular relevance to the application as it discloses a method for object tracking using feature keypoints extracted from candidate image patches of an input frame for subsequent classification and detection.
US 2012/0146998 A1– Reference is of particular relevance to the application as it describes a multi-layered augmented reality system and method for extracting a target object and a background from an image frame, tracking the target object and the background, and applying different coordinate systems to a first virtual object corresponding to the target object and a second virtual object corresponding to the background for independently controlling the first and second virtual objects.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2619